PER CURIAM.
The petition for writ of habeas corpus is dismissed as unauthorized. See Baker v. State, 878 So.2d 1236 (Fla.2004). Due to the petitioner’s repeated collateral attacks on his judgment and sentence in Santa Rosa County case number 57-09-CF-800, petitioner is warned that the filing of any further pleadings deemed by this court to be frivolous or successive may result in the imposition of sanctions. See State v. Spencer, 751 So.2d 47, 48 (Fla.1999) (requiring that courts “first provide notice and an opportunity to respond before preventing [a] litigant from bringing further attacks on his or her conviction and sentence”),!
ROBERTS, C.J., SWANSON and KELSEY, JJ., concur.